Citation Nr: 1045311	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, left knee, to include as secondary to service-connected 
residuals of injury to coccyx with thoracic muscle spasm and 
right foot muscle pain and cramping.

2.  Entitlement to service connection for degenerative joint 
disease, right knee, to include as secondary to service-connected 
residuals of injury to coccyx with thoracic muscle spasm and 
right foot muscle pain and cramping.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected residuals of injury to 
coccyx with thoracic muscle spasm and right foot muscle pain and 
cramping.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1986 to February 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board remanded the issues on the title page as well as 
additional issues of entitlement to service connection for muscle 
spasms of the cervical spine, tension headaches and depression in 
September 2008.  In a rating decision of August 2010, the RO 
granted service connection for the additional issues.  As the 
grant of service connection represents a complete grant of the 
claims for service connection for muscle spasms of the cervical 
spine, tension headaches and depression, those issues are no 
longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
degenerative joint disease of the right and left knees and 
hypertension, to include as secondary to service-connected 
residuals of injury to coccyx with thoracic muscle spasm and 
service-connected right foot muscle pain and cramping.

The Veteran was afforded a VA examination in April 2007 for the 
claimed disabilities on appeal.  A VA examiner opined that 
Veteran's left and right knee degenerative joint disease and 
hypertension were not directly connected to her service-connected 
disabilities.  The examiner failed to state whether the left and 
right knee disabilities were directly related to service, or 
whether they had been aggravated by service-connected 
disabilities.  The examiner's opinion regarding whether there had 
been aggravation of the current hypertension disability (by a 
service-connected disorder) was unclear and thus insufficient to 
decide the claim.  As a result, the Board remanded the claim in 
September 2008 for a new examination and opinion to be obtained.

The Veteran was afforded a new VA examination in April 2010.  
Following the examination, a VA examiner opined, "It is less as 
likely as not that the vets current DJD both knees is the result 
of in service left knee muscular strain.  Vet has bil knee 
arthritis which appears to be a natural progression due to her 
obesity rather than a direct svc or secondary to her back."  The 
examiner also opined, "[I]t is less likely that vets current HTN 
is secondary to her SVC low back pain; high blood pressure due to 
pain does not meet criteria for HTN and vet is being actively 
treated for HTN with several medications listed."   

The Board finds that the April 2010 VA examination is inadequate.  
The examiner did not address whether there exists a direct causal 
(i.e. etiological) relationship between the current left and 
right knee degenerative joint disease and the service-connected 
right foot muscle pain and cramping.  The examiner also failed to 
provide an opinion as to whether the current degenerative joint 
disease of the left and/or right knees is permanently aggravated 
by either the service-connected residuals of injury to coccyx 
with thoracic muscle spasm and/or the service-connected right 
foot muscle pain and cramping.  

In addition, the examiner also failed to provide an opinion as to 
whether the current hypertension is permanently aggravated by a 
service-connected disability.  The examiner also did not address 
whether there exists a direct causal (i.e. etiological) 
relationship between the hypertension and the service-connected 
right foot muscle pain and cramping.  

The Board notes that once VA undertakes the effort to provide an 
examination, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  In light of the prior inadequate 
examination and opinions, a new examination and opinions should 
be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to assess the nature and 
etiology of her right and left knee 
degenerative joint disease disabilities.  
All indicated tests and studies should be 
conducted and the findings reported in 
detail.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  

The Veteran must be provided with an 
opportunity to describe problems she has 
had with her knees since her discharge from 
active service.  The examiner's attention 
is also directed to the August 1987 service 
treatment record diagnosing left knee 
muscular strain in the service treatment 
records.  

The examiner should advance an opinion as 
to whether it is at least as likely as not 
(a probability of 50 percent or greater) 
that the current right and left knee 
degenerative joint disease are related to 
an injury in service, or otherwise related 
to service.  

If not, is it at least as likely as not (a 
probability of 50 percent or greater) that 
the right and left knee degenerative joint 
disease were caused by the Veteran's 
service-connected spine disabilities and/or 
the service-connected right foot muscle 
pain and cramping?  

If not, is it at least as likely as not (a 
probability of 50 percent or greater) that 
the right and left knee degenerative joint 
disease have been aggravated (i.e. 
permanently worsened) beyond the natural 
progression of degenerative joint disease 
by the service-connected disabilities of 
the spine and/or the service-connected 
right foot muscle pain and cramping?

A complete rationale for all opinions 
expressed must be provided.

2.  The Veteran should be scheduled for a 
VA examination to assess the nature and 
etiology of her current hypertension.  All 
indicated tests and studies should be 
conducted and the findings reported in 
detail.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report must reflect that 
such a review was made.  

The examiner should advance an opinion as 
to whether it is at least as likely as not 
(a probability of 50 percent or greater) 
that the current hypertension had its onset 
during service, or within one year of 
discharge, or otherwise is related to 
service.  

If not, is it at least as likely as not (a 
probability of 50 percent or greater) is 
the hypertension was caused by any of the 
Veteran's service-connected disabilities?  

If not, is it at least as likely as not (a 
probability of 50 percent or greater) that 
the hypertension has been aggravated (i.e. 
permanently worsened) beyond its natural 
progression by any of the Veteran's 
service-connected disabilities?  The 
examiner's attention is directed to the 
September 2008 VA physician's comment that 
the service-connected back and neck 
conditions are likely exacerbating [the 
Veteran's] blood pressure elevation.

A complete rationale for all opinions 
expressed must be provided.

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted in full, the Veteran 
and her representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
